Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

Dee
UNITED STATES District Court y= “EAVES
for the NOV 19 2020
District of Alaska CLERK, U.S. DISTRICT
ANCHORAGE COURT

Bruce Hattrick
Case No. 5:20-cv-00013-SLG

(to be filled in by the Clerk's Office)

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
if the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
)
)
)
-V- )
)
)
)
)
)
)
)

Jury Trial: (cheek one) [V] Yes [No

CITY OF KETCHIKAN
JOHN KLEINEGGER, and
SETH BRAKKE

 

Defendant(s)

(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here. }

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should vot contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 6
Case 5:20-cv-00013-SLG Document7 Filed 11/19/20 Page 1 of 17
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Bruce Hattrick
631 Cook Street

 

 

 

Ketchikan AK 99901
: City : State Zip Code
Ketchikan Gateway Bough

9076177530 -

 

brucehattrick@gmail,com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Case 5:20-cv-00013-SLG

City Of Ketchikan
city attorney Mitch Seaver
334 Front Street

 

 

 

 

 

 

 

 

 

 

 

 

Ketchikan AK 99901

City State ———~<CS~*é‘~ip Codes
Ketchikan Gateway Bourgh
907 228 5611 -
mitchs@city.ketchikan.ak.us ;
[ Individual capacity Official capacity
JOHN KLEINEEGGER
WATER DIVISION MANAGER
2930 Tongass Ave.
ketchikan Ak 99901
7 City State - Zip Code
Ketchikan gateway bourgh
907 228 2441, 7 a
johnk@city.ketchikan.ak.us
Individual capacity [ ] Official capacity

Page 2 of 6

Document 7 Filed 11/19/20 Page 2 of 17
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

IL

Defendant No. 3

 

 

 

 

 

 

Name SETH BRAKKE
Job or Title (ifknown) ASSISTANT WATER VDIVISION MANAGER __ :
Address 2930 Tongass Ave. . : - 7

ketchikan Ak 99901

City State , Zip Code —

County Ketchikan gateway bourgh
Telephone Number 907 228 4734 -
E-Mail Address (if known) sethb@city.ketchikan.ak.us ; —_

 

Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

City - — State Zip Code

 

County
Telephone Number
E-Mail Address (if known)

 

 

[| Individual capacity [] Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):

[ ] Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what

federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
Without rational justification, the defendants have repeatedly, vindictively violated Hattricks equal protection right
that a person in a similar situation should be treated equal or given similar opportunity. Zeigler v. Jackson, 638 F.2c
776, 779 (5th Cir. 1981) The defendants are also attempting to extort Hattrick into giving up his equal protection
rights, by requiring him to sign an agreement that they have not required anyone else in similar situation to sign.

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6

Case 5:20-cv-00013-SLG Document7 Filed 11/19/20 Page 3 of 17
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

HI.

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local Jaw. If you are suing under Bivens, explain how each defendant acted under color of

federal law. Attach additional pages if needed.
The City of Ketchikan's policy, custom or usage was the "moving force" behind the deprivation of Hattricks

equal protection rights. Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). Under color of law John
Kleinegger and Seth Brakke have intentionally acted arbitrarily and irrationally. Have used there possision of
authority in the City of Ketchikan Water Department to not allow Hattrick the same opportunity as others in a similar
situation. Graham, 473 U.S. at 166. SEE ALSO ATTACHED STATEMENT

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?
The events occurred on Hattricks Jackson Street Property in the city of Ketchikan, Alaska.

See attached statement

 

B. What date and approximate time did the events giving rise to your claim(s) occur?

See Attached statement

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

See attached statement

 

Page 4 of 6

Case 5:20-cv-00013-SLG Document7 Filed 11/19/20 Page 4 of 17
STAbe Men, |
oF C los,

Basis of This Complaint

. On or about 2016, Hattrick started a subdivision on his property located at
Jackson Heights in Ketchikan Alaska, and identified bank erosion ona
neighboring property, that was beginning to erode his property. Hattrick
requested KPU to have the neighbors bank stabilized and repaired in
accordance with the site development permit that the City of Ketchikan had
issued to Hattrick’s neighbor. About the same time, Hattrick was going through
city documents regarding property lines and found a letter where the City of
Ketchikan allowed the neighbor to trespass on Hattrick’s property, dig out trees,
and do as the neighbor needed. Hattrick complained to the City of Ketchikan
regarding the letter and ownership of the property, that was and is owned by
Hattrick, not the City of Ketchikan. Seth Brakke responded to Hattrick’s
complaint and stated that they (the City of Ketchikan) were told by the adjacent
landowner it was city property, so they allowed the trespass. Seth also told
Hattrick, they did not check if they owned the property or not, they just took the
adjacent landowner’s word. Following this complaint, Hattrick has had

numerous problems with Seth Brakke.

Piety '
Case 5:20-cv-00013-SLG> Bocument 7 Filed 11/19/20 Page 5 of 17
B. Between 2016 — 2017, during the Jackson Heights project, Hattrick connected
to existing city sewer main lines. The Jackson Heights project was engineered
using the cities as-built diagrams. However, the cities as-built were inconsistent
with the actual sewer main that was 70 feet from where the city as-built placed
it. Hattrick also identified the main sewer line was 2 1/2 feet deeper than the as-
built the City of Ketchikan claimed. To match the engineering design for Jackson
Heights, Hattrick lifted grade when hooking up to the sewer main. After Hattrick
laid two sticks of pipe, KPU through Seth Brakke, stopped the project. Hattrick
was told the pipe could not remain as it was and he could not lift the grade, and
the pipes must be dug-up and relayed. Following the work stoppage, Hattrick
contacted Bam Construction and paid them over $8000 (eight thousand dollars)
to dig up the pipe and relay it per Seth Brakke’s demand. Bam Construction
came to the job site spoke with KPU through Seth Brakee and was permitted to
leave the pipe in the ground and would not have to dig up and relay the pipe
that Hattrick had placed even though the city would not allow Hattrick to do the
same. When Hattrick complained to city employees why Bam Construction did
not have to dig-up and relay the pipe that Hattrick could not leave in the ground,
but Bam Construction could, Hattrick was not given a response. Scott Steward
and Devon Steward were there and witnessed the shut down. There were also

other city inspectors and employees present during this process.

C. During period of performance on Jackson Heights project the city through Seth
Brakke claimed the banks had to be erosion control protected before the City of

Ketchikan would allow lots to be built and houses placed on them. Hattrick did

Case 5:20-cv-00013-SLG Bocymegt 7 Filed 11/19/20 Page 6 of 17
p.s.
as Seth Brakke claimed had to be done with fabric and rip rap rock, even
though the City of Ketchikan allowed the adjacent property owner to not
Stabilize the banks which was eroding Hattrick’s property. Also, another
adjacent property, owned by the City of Ketchikan, had erosion control with
fabric and shot rock, which Hattrick asked to put fabric and shot rock down
which the City of Ketchikan representatives would not allow Hattrick to do the
same, which is a much cheaper way of going about erosion control but may not
be as stable. Hattrick then complained to the City of Ketchikan that this was a

violation of Equal Protection. The city of Ketchikan ignored Hattrick’s complaint.

. During period of performance for the Jackson Heights project, Bam
Construction had fused and placed the first 40 feet of HDPE 8" waterline. When
Hattrick went to hook up to this line, the city through John Kleinegger would not
allow him to fuse the new pipe to Bam Construction’s pipe they required him to
use an Romac Alpha compression coupler instead of fusing pipe which would
be cheaper. Hattrick Installed the coupler per KPU’s demands and continued
fusing the rest of Jackson Heights Subdivision with his machine that had no
data logger. During this time nothing was said regarding this machine fusion
capability, not having a data logger or any other problems, however Seth Brakke
worked for the sewer and building department not the water department at this
time. Two other inspectors one named CV | do not know the name of the other
inspected during the job. Ernie Hamilton of Three Dog Construction witnessed

and placed the waterline project at Jackson Heights.

Case 5:20-cv-00013-SLG Docyment 4 Filed 11/19/20 Page 7 of 17
E. On or about the first quarter of 2020 Hattrick began developing more of his
property, this portion was named Rosemary Loop. The beginning of Rosemary
Loop already had a 6” watermain stub out 38 feet long. Hattrick had engineered
plans to connect to the cities watermain through these existing 6-inch stub outs
that were placed in this spot just for Rosemary Loop development. However,
when Hattrick submitted the engineer plans John Kleinegger and Seth Brakee
would not allow Hattrick to connect to the existing engineered 6-inch line, that
were specifically installed for the development of Rosemary Loop . Instead,
they wanted Hattrick to install an 8-inch lines, even though the two looped 6-
inch lines would provide close to equivalent water Supply as one 8-inch line.
Per John Kleinegger and Seth Brakke’s demands Hattrick had the project re-
engineered for 8-inch line. Hattrick bought the materials to connect to an 8” line
the same materials the city required him to use on Jackson Heights he planned
to use a Romac compression coupler, due to the fact the city had already
placed a 8” stub out in the ground it was next to a culvert with little room, to dig
a big enough hole to place a fusion machine within, due to the close proximity to
the culvert. However, Hattrick was told he could not use a Romac coupler. John
Klieinegger without valid reason wanted the pipe fused and would not allow
Hattrick to use the same type of system that was used on Jackson Heights.
Hattrick complained he believe this to be an equal protection violation due to the
fact Hattrick watched the city place a Romac compression coupler just 30 feet
away from where he wanted to use it. Then weeks later, on another valve

replacement project, Hattrick again watched the city use another compression

—
Case 5:20-cv-00013-SLG Documeey Filed 11/19/20 Page 8 of 17
coupler. KPU still insisted Hattrick could not use a coupler and had to fuse the
pipe. Hattrick was told by John Kleinegger when constructing Jackson Heights
and planning Rosemary Loop that nowhere in any system could he use any

electrofusion couplers, electrofusion saddles, and no electric fusion parts were

to be allowed for use in the City of Ketchikan

. On or about Summer of 2020 the city began construction on Rosemary Loop by
removing the 6” stub out and putting in a new 8” stub out at the bottom of
Rosemary Loop. KPU was fusing pipe, Hattrick watched them use an Electra
fusion saddle. Later Hattrick talked to KPU service crew and was told they
would allow electrofusion coupler if necessary, however John Kleinegger has

told Hattrick he could not use no electrofusion parts, even though the city crew

uses them.

. On or about September 2020, Hattrick began construction of his part of
Rosemary Loop waterline by connecting to the new line the city had just placed.
He believed all Alaska Department of Environmental Conservation (here in after
ADEC) paperwork and permits were completed for the water, when the sewer
permits were completed this was only affirmed by the fact the city water service
crew had placed a new 8 inch stub out for the waterline, thus beginning
construction of Rosemary Loop which should not happen if the ADEC, paper
work was not complete. Due to the fact KPU would not allow Hattrick to use a
Romac coupler on Rosemary Loop like they had required on Jackson heights.

Hattrick set up to fuse the pipe with the fusion machine he earlier had used on

Case 5:20-cv-00013-SLG 5 Bo6unfént 7 Filed 11/19/20 Page 9 of 17
Jackson Heights, this is a pipe fuser that would fit in front of the culvert and was
designed especially for in ditch fusing. However, as he was in the process of
fusing the pipe, he was now told by the KPU inspector, now he could not use
this fusion machine due to the fact it did not have a data logger. Hattrick
explained he had used this fusion machine to fuse Jackson Heights water
mainline pipe and no complaints were made at that time. Hattrick also stated
most of the fusion machines used in Ketchikan do not have data loggers (others
not using a data logger were allowed to fuse pipe). When Hattrick was told he
needed a data logger; the pipe was already in place in an open ditch ready to
fuse ,the fusion process had already started. Hattrick then told the city this was
harassment and a blatant violation of the 14th Amendment Equal Protection
Clause. Hattrick finished fusing the pipe and for safety purposes filled the ditch

to ensure, no accidents while sorting out the data logger problem.

. During the filling of the ditch, mention was made that it may not be properly
compacted. Hattrick explained at this point he was doing this for safety and was
not going to put extra work into the project until the fusion issue was settled as
he did not know if he would reopen the ditch and this was not going to be used
as a through street for many years giving the ditch ample time to heal. The area
was little more than a goat trail, that would end-up with having hundreds of

dump trucks over it thus compacting it, before it became a road. Due to the
very wet conditions and the fact that Hattrick had just watched and
photographed KPU’s work crew dump many dump truck loads while backfilling

their ditch with no compaction on an existing busy street, Hattrick believed this

Case 5:20-cv-00013-SLG SQaeymént 7 Filed 11/19/20 Page 10 of 17
to be another Equal Protection violation. Ernie Hamilton and another laborer
from Three Dog Construction were on the project and witnessed most of the

violations that have been described.

. Around the time Hattrick was filling the ditch, Hattrick was asked if he had ADEC
approval to construct. Hattrick told KPU Seth Brakke he thought it was sent to
Mark Hison as it was Hattrick’s understanding it was applied for at the same
time as the sewer approval to construct. Once the ditch was filled in, backfilled
for safety, Hattrick contacted the engineer who engineered the project to get
copies of the ADEC approval to construct the water line. Hattrick was told due to
all the confusion during the changeover from 6 inch to 8-inch main lines in the
engineering, the ADEC approval to construct may not have been applied for.
Hattrick told the engineer he was sure it was applied for as he did not think the
city would have begun construction on their part of the 8” stub out for Rosemary
Loop without the ADEC approval to construct. The engineer got back with
Hattrick and told him the approval to construct had not been applied for and he

would get it going the next morning.

. Part of the application for the ADEC approval to construct is KPU must signa
letter stating among other things that their system was capable of handling the
extra 20 house’s Hattrick was putting in. KPU through John Kleinegger refuses
to sign the letter to the ADEC unless Hattrick signs a line extension agreement.
The city has not used such an agreement in many years and has not required
any other developers or landowners to sign such an agreement. this agreement

$.6.c, 7
Case 5:20-cv-00013-SLG Document 7 Filed 11/19/20 Page 11 of 17
in itself is another equal protection violation, as the project would have to be
constructed to KPU's satisfaction, no matter if the city was arbitrary or vindictive,
it would give the city ability to dictate terms which could be far above industry
standards no matter what they allowed others to do in the City of Ketchikan.

KPU has vindictively singled Hattrick out.

. This line extension agreement gives KPU the power to violate Hattrick’s 14th
amendment equal protection rights. By stating all aspects of the project must be
completed and done to KPU’s satisfaction this gives KPU ultimate authority to
make the signer of this document do as KPU wishes no matter how arbitrarily or
vindictive. This means KPU can dictate terms far greater than industry
standards no matter what KPU allows other people developing property In
Ketchikan to do. In fact the defendants have already shown their desire to
single Hattrick out and require a great deal more of him than others in similar

situations.

. John Kleinegger has stated he will not sign anything for Hattrick’s project to
proceed regarding ADEC or anything else, unless Hattrick will sign his line
extension agreement Hattrick has stated this is extortion by trying to legalize
John Kleinegger and the cities numerous violations of Hattrick’s 14th
amendment equal protection rights, by requiring more of him than others in a
similarly situation and not allowing him the same opportunity as others in a

similar situation. The city has ignored Hattrick's complaints. At this time, the city

Case 5:20-cv-00013-SLG Docume ; FRed 11/19/20 Page 12 of 17
attorney has also sent Hattrick this agreement stating construction may resume

once the agreement is completed.

. During correspondence with the City, John Kleinegger slandered Hattrick to the
city’s manager and assistant manager in an email by stating Hattrick restarted
Jackson Heights without notifying the City of Ketchikan’s Water Board for
inspection, as they had no pictures (or lost the pictures) of the rest of the
Jackson Heights development. This was false and showed further
vindictiveness and prejudice towards Hattrick. Hattrick notified the person he
was referred to, who was a temporary inspector at the time. His name was CV.
The other inspector Hattrick does not know the name of. The inspector named
CV came to the job site on Jackson Heights inspected the coupler and thrust

block said it looked good.

. At This point KPU, John Kleinegger, Seth Brakke are maliciously impeding the
development of Hattrick’s property, by not allowing the ADEC paperwork to

proceed, even though they have started their portion of the project without it.

. The City of Ketchikan, Seth Brakke and John Kleinegger have repeatedly been
warned of equal protection violations and continually violate Hattrick’s equal
protection rights and through their actions have cost Hattrick money,

and caused Hattrick a great deal of stress, duress, and sleepless nights
worrying not knowing if he will be able to complete his projects without losing

money due to the City of Ketchikan’s blatant singling-out and harassment.

$.0.6. %
Case 5:20-cv-00013-SLG Document 7 Filed 11/19/20 Page 13 of 17
Hattrick has repeatedly not been allowed to have the same opportunities as

another in a similar situation.

Case 5:20-cv-00013-SLG Docuget «7 Fed 11/19/20 Page 14 of 17
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV.

Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

No broken bones, however, there is a great deal of mental injury's due to stress, sleepless nights of worry, due to the
economic damage caused The defendants refusal to allow the necessary steps that would allow Hattrick to continue his job,
unless Hattrick signs an agreement with the city that would require Hattrick to wave many equal protection rights, which is
causing stomach problems, as well as may quite possibly drive Hattrick's home building to bankruptcy, if the city is allowed to
prolong the work stoppage. Thus more mental and emotional stress.

Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Due to the multiple intentional violation by the defendants, and the fact that with each violation the defendants were warned
of equal protection laws, which the defendants continued to ignore and violate even with the warnings. Hattrick request
Fifteen Million Dollars from the City of Ketchikan, two million dollars from John Kleineegge and two million dollars Seth Brakke,
Due to the fact this is intentional stress caused by the defendants. Other basis backing this claim the defendants actions may
quite possibly drive Hattrick's home building to bankruptcy, if the defendants are allowed to prolong the work stoppage. Thus
more mental and emotional stress. The financial injuries, also include the loss of crew due to work stoppage as it is very
difficult to get good help in such a remote area as south east Alaska, once you lose the help it cost a great deal to again get a
help that can do a good jab. The defendants know this and is using this and the fact Hattrick has a new $510,000 home sitting
with no water and a road that can not be finished, due to defendants actions, to pressure Hattrick to signing an agreement that
would take away equal protection rights, before they will takes the steps to allow Hattrick to continue with his projects, which
amount to extortion. It is now to the point that bad weather has set in for the winter although the project that should already be
done, is going to have to now wait till we again have better weather, thus costing Hattrick the work season, and quite possibly
his livelihood.

SEE ATTACHMENT FOR MORE INFORMATION

 

Page 5 of 6

Case 5:20-cv-00013-SLG Document 7 Filed 11/19/20 Page 15 of 17
Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: = f/ -/ I~ ACLBO© -

AO 4

  

a
Co
LA
fh

Signature of Plaintiff ws
Printed Name of Plaintiff Bruce Hattrick

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

 

 

 

Address

- City State —~S ip Code™”
Telephone Number 907 617 7530
E-mail Address brucehattrick@gmail.com

 

Page 6 of 6
Case 5:20-cv-00013-SLG Document 7 Filed 11/19/20 Page 16 of 17 _
btnce Hotfrex
63/ Cook 575

Lo Keto lean

: 4h 73/0)

ga ae re

TR eee

Lf. S, Dyes elt epee

QRAW. 7” Ave Bary
Ar Chovrage , AK PTS ¢3

 

Case 5:20-cv-00013-SLG Document 7 Filed 11/19/20 Page 17 of 17
